ORDER

PER CURIAM.
Joseph Collins (“defendant”) appeals from the judgment on a jury verdict finding him guilty of one count of first-degree robbery, one count of attempted first-degree robbery, and two counts of armed criminal action. Defendant contends that the trial court erred by abusing its discretion in denying defendant’s motion to suppress several out-of-court identifications of defendant and in admitting in-court identifications of defendant over his objections. Defendant also argues that the trial court erred in denying his motion for judgment of acquittal after the close of all evidence in that there was insufficient evidence to prove his guilt beyond a reasonable doubt. Defendant further asserts that the trial court plainly erred in submitting an instruction which allowed the State of Missouri (“State”) to submit the ease against defendant on theories of both accomplice liability and principal liability, where the verdict directing instructions required that the jury find that defendant acted in concert with a co-defendant, Carl Evans (“Evans”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).